Opinion issued October 25, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-11-00613-CV
                            ———————————
                H.E. BUTT GROCERY COMPANY, Appellant
                                        V.
                        SHIRLEY TREVINO, Appellee



                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-57014


                          MEMORANDUM OPINION

      Appellant, H.E. Butt Grocery Company, has filed an unopposed motion to

reinstate and dismiss the appeal. See TEX. R. APP. P. 10.1(a), 42.1(a)(1). No

opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, the motion is granted, and the appeal is reinstated and

dismissed. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions

as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2